 

EXHIBIT 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Agreement”) is entered into as
of May 5, 2016 (the “Closing Date”) by and between NUO THERAPEUTICS, INC. (f/k/a
Cytomedix, Inc.), a Delaware corporation, with its principal office at 209A
Perry Parkway, Suite 1, Gaithersburg, MD 20877 (the “Assignor”) and DEERFIELD
SS, LLC (the “Assignee”).

 

WHEREAS, the Assignor is a debtor and debtor-in-possession in Case No. 16-10192
(MFW) pending in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) (captioned “In re: Nuo Therapeutics, Inc.”) under
Chapter 11 of the United States Bankruptcy Code (11 U.S.C. §101, et seq.);

 

WHEREAS, on April 25, 2016, the Bankruptcy Court entered an Order Granting Final
Approval of Disclosure Statement and Confirming Assignor’s Plan of
Reorganization, which confirmed the Assignor’s Modified First Amended Plan of
Reorganization under Chapter 11 of the Bankruptcy Code (as confirmed, the
“Plan”);

 

WHEREAS, pursuant to the Plan, the Assignor agreed to assign to Assignee, as
designee of Deerfield Private Design Fund II, L.P., Deerfield Private Design
International II, L.P. and Deerfield Special Situations Fund, L.P., (i) all of
Assignor’s rights, title and interest in and to its existing license agreement
with Arthrex, Inc. (the “Arthrex Agreement”), (ii) all associated intellectual
property owned by Assignor and licensed thereunder, and (iii) all royalty and
payment rights thereunder (collectively, the “Assigned Assets”); and

 

WHEREAS, this Agreement is being executed and delivered in accordance with the
Plan.

 

NOW, THEREFORE, pursuant to the Plan and in consideration of the mutual promises
it contains, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.          Assignment. Subject to and in accordance with the terms and
conditions of the Plan, effective as of and from the Closing Date, Assignor
hereby transfers, conveys and assigns to Assignee all of its legal, beneficial
and other rights, title and interest in and to the Assigned Assets, free and
clear of all Liens.

 

2.          Acceptance and Assumption. Subject to and in accordance with the
terms and conditions of the Plan, effective as of and from the Closing Date,
Assignee hereby (a) accepts the Assignment and (b) agrees to perform all of the
Assignor’s obligations under the Assigned Assets.

 

3.          Patent Assignment. On the Closing Date Assignor and Assignee shall
execute the Patent Assignment attached hereto as Exhibit A.

 

4.          Further Assurances. From time to time on and after the date hereof,
as and when reasonably requested by any party hereto, each other party will,
except as otherwise expressly provided in the Plan, execute, deliver and, if
required, record, or cause to be executed, delivered and, if required, recorded,
such further instruments of conveyance, transfer and assumption and take such
additional action as such party may reasonably request to consummate the
transactions contemplated by the Plan and this Agreement.

 



 

 

 

5.          Amendment. Except as expressly provided herein, this Agreement may
be amended only by a written agreement executed by each of the parties hereto.
The parties agree that any amendment executed in accordance with this section
will be binding on the parties, unless otherwise expressly stated in such
amendment.

 

6.          Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by a written waiver executed by
the party or parties giving the waiver. The failure of any party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

7.          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

8.          Governing Law. The internal law (and not the law of conflicts) of
the State of New York shall govern all questions concerning the construction,
validity and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement.

 

9.          Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the state of Delaware (i.e.,
without regard to its conflicts of law rules). All disputes arising out of or
related to this Agreement, including, without limitation, any dispute relating
to the interpretation, meaning or effect of any provision hereof, will be
resolved in the courts of competent jurisdiction in the state of Delaware and
the parties hereto will each submit to the exclusive jurisdiction of the such
courts for the purposes of adjudicating any such dispute. Any legal action, suit
or proceeding arising out of or relating to this Agreement, each and every
agreement and instrument contemplated hereby or the transactions contemplated
hereby and thereby shall be instituted in any Federal court of the state of
Delaware

 

10.         Interpretation. This Agreement is intended to implement the
provisions of the Plan, is expressly subject to the terms and conditions
thereof, and shall not be construed to enhance, extend or limit the
representations and warranties, rights, obligations or remedies of any party
thereunder.

 

11.         Third Party Beneficiaries. This Agreement does not create any
rights, claims or benefits inuring to any person that is not a party hereto or
establish any third-party beneficiary of any of the obligations of the parties
set forth herein.

 

12.         Counterparts. This Agreement may be executed in multiple
counterparts (including by means of telecopied or electronically transmitted
signature pages), all of which taken together shall constitute one and the same
Agreement.

 

13.         Descriptive Headings. The headings to the sections of this Agreement
are for convenience of reference and shall not affect the meaning or
interpretation of this Agreement.

 

[Signatures on following page]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

  ASSIGNOR:       NUO THERAPEUTICS, INC.         By: /s/ David Jorden    
Name:  David Jorden     Title:  Acting CEO/CFO       ASSIGNEE:       DEERFIELD
SS, LLC       By: Deerfield Mgmt, L.P., its Manager       By: J.E. Flynn
Capital, LLC, its General Partner       By: /s/ David J. Clark     Name: David
J. Clark     Title: Authorized Signatory

 



 

 

 

Exhibit A

Patent Assignment

 

 

 